Case 1:20-cv-02103-RRM-PK
        Case
        Case 1:20-cv-03552-PAC
                             Document
              1:20-cv-03927-LLS  Document
                                      1-3 1-3
                                Document  1-3
                                           FiledFiled
                                                Filed
                                                 05/07/20
                                                      05/06/20
                                                            PagePage
                                                      05/20/20  Page
                                                                 1 of 3
                                                                      11 PageID
                                                                         of 22
                                                                         of     #: 19




                         EXHIBIT C
Case 1:20-cv-03927-LLS Document 1-3 Filed 05/20/20 Page 2 of 2
